Name: 96/284/EC: Commission Decision of 12 April 1996 establishing the list of measures to which Regulation (EEC) No 4045/89 of the Council does not apply
 Type: Decision_ENTSCHEID
 Subject Matter: management;  agricultural policy; NA;  budget;  European Union law;  EU finance
 Date Published: 1996-04-30

 Avis juridique important|31996D028496/284/EC: Commission Decision of 12 April 1996 establishing the list of measures to which Regulation (EEC) No 4045/89 of the Council does not apply Official Journal L 107 , 30/04/1996 P. 0017 - 0018COMMISSION DECISION of 12 April 1996 establishing the list of measures to which Regulation (EEC) No 4045/89 of the Council does not apply (96/284/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 4045/89 of 21 December 1989 on scrutiny by Member States of transactions forming part of the system of financing by the Guarantee Section of the European Agricultural Guidance and Guarantee Fund and repealing Directive 77/435/EEC (1), as last amended by Regulation (EC) No 3235/94 (2), and in particular Article 1 (4) thereof,Whereas Article 1 (4) of Regulation (EEC) No 4045/89 expressly provides that a list of measures shall be drawn up to which the Regulation is not applicable; whereas it is appropriate to include in such a list measures which are by their nature unsuited to a posteriori control by way of scrutiny of commercial documents;Whereas the measures provided for in this Decision are in accordance with the opinion of the Fund Committee,HAS ADOPTED THIS DECISION:Article 1 The system of scrutinies established by Regulation (EEC) No 4045/89 does not apply to the measures listed in the Annex to this Decision.Article 2 This Decision is addressed to the Member States.Done at Brussels, 12 April 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 388, 30. 12. 1989, p. 18.(2) OJ No L 338, 28. 12. 1994, p. 16.ANNEX MEASURES TO WHICH THE SYSTEM OF SCRUTINY PURSUANT TO COUNCIL REGULATION (EEC) NO 4045/89 DOES NOT APPLY Council Regulation (EEC) No 1308/70 of 29 June 1970 on the common organization of the market in flax and hemp (OJ No L 146, 4. 7. 1970, p. 1):the measures referred to in Article 4, in so far as the aid is paid to the producerCouncil Regulation (EEC) No 1096/88 of 25 April 1988 establishing a Community scheme to encourage the cessation of farming (OJ No L 110, 29. 4. 1988, p. 1)Council Regulation (EEC) No 1442/88 of 24 May 1988 on the granting, for the 1988/89 to 1995/96 wine years, of permanent abandonment premiums in respect of wine-growing areas (OJ No L 132, 28. 5. 1988, p. 3)Council Regulation (EEC) No 1196/90 of 7 May 1990 on the stabilization of the Community production of mandarins (OJ No L 119, 11. 5. 1990, p. 55)Council Regulation (EEC) No 1200/90 of 7 May 1990 on the improvement of the Community production of apples (OJ No L 119, 11. 5. 1990, p. 63)Council Regulation (EEC) No 1703/91 of 13 June 1991 introducing a temporary set-aside scheme for arable land for the 1991/92 marketing year and laying down special measures for that marketing year under the set-aside scheme provided for in Regulation (EEC) No 797/85 (OJ No L 162, 26. 6. 1991, p. 1)Council Regulation (EEC) No 2328/91 of 15 July 1991, on improving the efficiency of agricultural structures (OJ No L 218, 6. 8. 1991, p. 1):the following sections:>TABLE>Council Regulation (EEC) No 2078/92 of 30 June 1992 on agricultural production methods comparable with the requirements of the protection of the environment and the maintenance of the countryside (OJ No L 215, 30. 7. 1992, p. 85)Council Regulation (EEC) No 2079/92 of 30 June 1992 instituting a Community aid scheme for early retirement from farming (OJ No L 215, 30. 7. 1992, p. 91)Council Regulation (EEC) No 2080/92 of 30 June 1992 instituting a Community aid scheme for forestry measures in agriculture (OJ No L 215, 30. 7. 1992, p. 96)Council Regulation (EEC) No 2505/95 of 24 October 1995 on the improvement of the Community production of peaches and nectarines (OJ No L 258, 28. 10. 1995, p. 1)